Judgment and order affirmed. The testimony on the part of the plaintiff, tending to show negligence on the part of the defendant and freedom from negligence on the part of the deceased, is substantially as it was on the former appeal, when this court held that there was sufficient evidence upon those points to require a submission of the case to the jury. The exception to the instruction that it was for the jury to say whether or not this was a case in which the speed of the train constituted negligence on the part of the defendant, was not well taken. The speed of the train at the time and place of the collision and under the circumstances, was proper for the jury to consider. (45 N. Y., 846; 64 id., 524; 70 id., 119, 124.)